DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      Status of claims
	Claims 5, 6, 8, 10-12 as amended and new claims 13 and 14 as filed on 3/22/2022 are pending.
Claims 10-12 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/04/2021.
Claims 5, 6, 8 as amended and new claims 13 and 14 as filed on 3/22/2022 are under examination in the instant office action.
Response to Arguments
Applicant’s arguments and Declaration by Luis Bermudez Humaran filed on 3/22/2022 with respect to the claims as amended and new claims as filed on 3/22/2022 have been fully considered and are persuasive.
Deposits requirement for the claimed strain Lactobacillus brevis CNCM I-5321 has been met in the papers filed 3/22/2022.
The rejection of claims under 35 U.S.C. 101 has been withdrawn in view of Applicants’ arguments and Declaration statement that natural products do not comprise living cells of the claimed strain Lactobacillus brevis CNCM I-5321 in amounts as recited in the claims (Declaration items 5-8), and that natural products do not comprise inactivated cells of the strain Lactobacillus brevis CNCM I-5321 manipulated by exposure to UV radiation, heat, and/or ultrasound so as to provide for anti-cancer effects (Declaration items 9-11).   
The rejection of claims under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Torres-Maravilla et al (Appl Microbiol Biotechnology, 2016, 100, pages 385-396) has been withdrawn in view of Applicants’ arguments and Declaration statement that the cited reference is not enabling disclosure with regard to claimed strain and that the claimed strain is characterized by unique and unexpected anti-cancer properties (Declaration items 15-24). 
Thus, claims 5, 6, 8, 13 and 14 are free from the prior art of record and allowed.

Claims 5, 6, 8 and 13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-12, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/17/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
June 3, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653